Citation Nr: 9922744	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-00 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated 10 percent disabling.  

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated 30 percent disabling.  

3.  Entitlement to a compensable evaluation for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from April 1942 to 
May 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant's lumbosacral strain is manifested by 
moderate limitation of motion in the lumbar spine.  

2.  The appellant's bilateral pes planus is manifested by 
symptomatology productive of severe disability.  

3.  The appellant's sinusitis is asymptomatic.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent evaluation for 
lumbosacral strain are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Codes 5292, 5295 (1998).  

2.  The schedular criteria for an evaluation in excess of 30 
percent for bilateral pes planus are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
5276 (1998).  

3.  The criteria for a compensable evaluation for sinusitis 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1997); 38 
C.F.R. Part 4, Diagnostic Code 6510 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that his service-connected bilateral 
pes planus, lumbosacral strain, and sinusitis are all more 
severely disabling than currently evaluated and, therefore, 
warrant higher ratings.  He complains of pain in his feet and 
back.  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a disorder has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claims have been properly developed.  There 
is no indication of any additional pertinent records which 
have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculo-skeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

I.  Lumbosacral Strain

Service medical records reveal that, following a fall in 
April 1943 that re-aggravating old trauma to the back, the 
appellant was hospitalized in May and June 1943 for treatment 
of acute, severe myositis of the lumbar muscles, bilaterally.  
He was seen in October 1944 for complaints that included 
backache.  

At a May 1947 VA orthopedic examination, the appellant was 
diagnosed with arthralgia of the lumbar spine.  A December 
1949 VA examination noted some increase in lumbar lordosis.  
A December 1959 VA examination revealed slight limitation in 
forward and backward bending, with complaints of pain at the 
extremes of those movements, as well as at the extremes of 
straight leg raising.  The diagnosis was lumbosacral strain 
due to rather marked obesity.  At a December 1964 VA 
examination, the appellant denied radiation of his back pain 
to the legs, but described tenderness over the lumbar spine.  
Forward bending was to 80 degrees, and backward extension 
caused pain.  

At a November 1982 VA orthopedic examination, the appellant 
reported that pain in his lower back radiated to the lateral 
thigh and calf in each leg, but that he had not noticed any 
weakness in his legs.  He also complained of tenderness in 
the left and right lower lumbar areas.  He was able to heel 
and toe walk without difficulty, but squatting was limited to 
90/90 degrees of hip and knee flexion due to knee and thigh 
discomfort.  He flexed the lumbar spine fully, while 
complaining of tightness but not pain, and he complained of 
slight pain on full extension and lateral bending.  Straight 
leg raising in the sitting position elicited no complaint of 
pain, but straight leg raising in the reclined position 
yielded a complaint of pain at 80 degrees and with full knee 
and hip flexion.  The examiner stated that the appellant was 
too fat for identification of any true muscle guarding or 
spasm.  The impression was chronic low back pain by history, 
with description of alternating lateral leg radiation, but no 
clinical evidence at the examination of nerve root pressure 
of disc origin.  The examiner opined that the appellant's 
description of his back problems was compatible with chronic 
lumbar muscle and ligament strain syndrome- particularly 
postural in nature, with his obesity and increased lumbar 
lordosis.  A notation at the end of the examination report 
indicated that an X-ray of the lumbar spine described L4/L5 
disc degeneration.  

A February 1991 VA examination report noted that the 
appellant had a normal gait, a slightly increased lordotic 
curve, and no muscle spasm.  The appellant complained of 
tenderness wherever he was touched, but the examiner 
indicated that there was nothing detected to indicate real 
muscle tenderness.  Hyperextension and lateral bending were 
normal, while forward flexion was to 50 degrees, at which 
point the appellant stated that his back would hurt for three 
days if he went further.  There was some tenderness to 
percussion in the slightly forward flexed position.  Straight 
leg raising was to 60 degrees in the supine position.  An X-
ray of the lumbar spine showed mild narrowing at the second, 
fourth, and fifth disc interspaces, with degenerative 
anterior lipping throughout the mid and lower lumbar spine.  
The diagnosis of the appellant's back disability was chronic 
degenerative arthritis and degenerative disc disease at L5-
S1.  

At an April 1997 VA orthopedic examination of the spine, the 
appellant complained of constant low back pain that tended to 
go back up the spine, without radiation into the buttocks, 
hips, or lower extremities.  He reported that he was not on 
any medications.  He had a slightly broad gait because he 
could not bring his feet together due to obesity.  He was 
able to walk across the room on his heels and toes, but was 
unable to do tandem walking or squat.  Forward flexion was to 
55 degrees, backward extension was to 5 degrees, lateral 
flexion was to 20 degrees left and right, and rotation was to 
35 and 20 degrees left and right, respectively.  There was no 
objective evidence of pain on motion.  Straight leg raising 
was to 30 degrees.  The gluteal musculature was well 
developed and symmetrical, without sagging.  The musculature 
of the lower extremities was strongly developed and had no 
sign of flabbiness.  The examiner stated that much of the 
limitation was secondary to the appellant's stocky build and 
obesity.  Neurological findings pertaining to reflexes and 
sensory were normal.  The diagnosis was mild to moderate, 
chronic lumbar strain.  The examiner also diagnosed 
degenerative arthritis and degenerative disc disease of 
primary origin and aging, associated with obesity, and noted 
an area of kyphosis in the cervical spine that was probably 
secondary to osteoporosis and unrelated to the old lumbar 
strain.  The examiner stated that there was no evidence of a 
radicular syndrome.  

Service connection was granted for lumbosacral strain by a 
June 1947 rating decision which assigned a noncompensable 
evaluation under Diagnostic Code 5292 from May 19, 1945, to 
May 27, 1947, and a 10 percent evaluation from May 28, 1947.  
A December 1949 rating decision reduced the appellant's 
evaluation for his lumbosacral strain to noncompensable, 
effective December 2, 1949.  A January 1960 rating decision 
evaluated the appellant's back disability under Diagnostic 
Code 5295 and assigned a 10 percent rating from December 22, 
1959.  

A 40 percent evaluation is assigned for lumbosacral strain 
when it is manifested by severe symptomatology that includes 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of motion on forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion; a 20 percent evaluation is assigned when it is 
manifested by muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position; a 10 percent evaluation is assigned when it is 
manifested by characteristic pain on motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

Inasmuch as the recent clinical findings do not show that the 
appellant has marked limitation of motion on forward bending, 
listing of the spine to the opposite side, abnormal mobility 
on forced motion, or muscle spasm in the lower back, the 
Board is unable to identify a basis to grant an evaluation 
greater than the currently assigned 10 percent for his 
service-connected lumbosacral strain under Diagnostic Code 
5295.  

The Board has considered whether the appellant's low back 
disability may be assigned a higher evaluation based on 
limitation of motion in the lumbar spine.  Limitation of 
motion in the lumbar spine is assigned a 40 percent 
evaluation when severe, a 20 percent evaluation when 
moderate, and a 10 percent evaluation when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  If one accepts that normal 
range of motion in the lumbar spine consists of 95 degrees 
forward flexion, 35 degrees backward extension, 40 degrees 
lateral flexion, and 35 degrees rotation, then the clinical 
findings from the April 1997 VA examination demonstrate 
moderate, but not severe, limitation of motion in the lumbar 
spine.  Hence, the Board finds that a 20 percent evaluation 
is warranted for the appellant's low back disability on the 
basis of limitation of motion, notwithstanding the examiner's 
comment that much of the appellant's limitation was due to 
his stocky build and obesity.  

Although narrowing of disc spaces has been shown in the 
appellant's lumbar spine, and he has been diagnosed with 
degenerative disc disease, consideration of  the criteria 
listed for intervertebral disc syndrome (Diagnostic Code 
5293) is not warranted because the degenerative disc disease 
has not been found to be related to the lumbosacral strain.  

While the appellant complains of pain in his lower back, the 
Board does not find that he has low back pain that has 
resulted in functional disability in excess of that 
contemplated in the 20 percent evaluation assigned at this 
time for limitation of motion associated with the low back 
condition.  At the April 1997 VA examination, there was no 
objective evidence of pain on motion and no complaint of low 
back pain radiating into the buttocks, hips, or lower 
extremities.  Hence, the Board does not find that a higher 
disability evaluation is warranted for the appellant's 
lumbosacral strain disability on the basis of functional 
disability.  

II.  Bilateral Pes Planus

Service medical records show that the appellant had 
nonsymptomatic, bilateral, third degree pes planus at the 
time of his February 1942 entrance examination.  He was 
treated in May and June 1942 for symptomatic, bilateral, 
third degree pes planus and underwent surgery in November 
1942 for callosities on his heels.  He continued to receive 
treatment for bilateral, third degree pes planus and 
callosities during the remainder of his military service.  
Mild eversion and bulging of the inner border of each foot 
was noted in June 1944.  

Following his separation from service, the appellant's 
bilateral, third degree pes planus was initially evaluated at 
the May 1947 VA orthopedic examination, and was found to be 
mildly symptomatic, with callosities noted over the plantar 
aspect of each heel.  

A July 1949 medical statement from O. H. Armstrong, M.D., 
noted third degree pes planus, with the feet abducted to 20 
degrees, bulging of the inner border of each foot, and 
numerous calluses that were neither deep nor tender.  

In an October 1949 medical statement, R. D. Crow, M.D., 
described the appellant's feet as being swollen, with 
considerable pronation and a shift of about two to three 
degrees of the weight-bearing line toward the inside of the 
foot.  

Subsequent VA orthopedic examinations, performed in December 
1949, December 1959, December 1964, November 1982, and 
February 1991, noted symptomatic, bilateral, third degree pes 
planus.  The November 1982 examination described some 
increased prominence of the talar head region, bilaterally, 
and slight heel valgus, with ranges of motion intact.  The 
February 1991 examination noted soreness in the arches of the 
feet, the gastrocnemii, and the Achilles areas bilaterally on 
walking, with the appellant able to heel and toe walk for a 
short distance.  

At an April 1997 VA examination of the feet, the appellant 
stood five foot six inches tall and weighed 236 pounds.  He 
indicated that he was not on any medications.  On standing, 
the arch of each foot angled medially and sat flat on the 
floor.  The posterior protuberance of each heel was slightly 
increased in the manner that was considered classical for 
most African-American males.  No tenderness was noted in the 
arches, either superiorly or inferiorly.  The appellant was 
able to stand erect with minor effort and could accomplish 70 
percent of the usual supination and pronation of the feet.  
He walked briefly on his heels and toes, and had normal 
mobility in his toes.  X-rays of the feet revealed a spur on 
the inferior surface of each calcaneus and narrowing of the 
interphalangeal joints.  It was reported that the appellant's 
major complaint was with pain in his knees.  The diagnosis 
was bilateral pes planus, with moderate pain and very little 
loss of function from pain alone.  A diagnosis of advanced 
degenerative joint disease and chondromalacia of the knees 
was also reported, but was considered to be unrelated to the 
back or feet problems.  

Service connection was granted for bilateral pes planus by an 
April 1947 rating decision, and a 30 percent evaluation was 
assigned under Diagnostic Code 5276 from May 19, 1945.  The 
June 1947 rating decision amended the April 1947 rating 
decision in setting an effective date of May 28, 1947 for the 
award of a 30 percent evaluation for the bilateral pes 
planus.  

Pronounced flatfoot, manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, that is not improved by orthopedic shoes or 
appliances, is assigned a 50 percent evaluation when the 
condition is bilateral and a 30 percent evaluation when the 
condition is unilateral.  For severe flatfoot; manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities, a 30 
percent evaluation is assigned when the symptoms involve both 
feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

After careful and longitudinal review of the clinical 
evidence pertaining to the appellant's bilateral pes planus, 
the Board has determined that he experiences no more than 
severe disability associated with his pes planus condition.  
Because the evidence does not demonstrate marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement, and severe spasm of the tendo 
achillis on manipulation, a pronounced degree of disability 
is not currently manifested, and the Board is unable to 
identify a basis to grant an increased evaluation for 
bilateral pes planus.  

While the appellant complains of pain in his feet, the Board 
does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 30 percent 
evaluation already assigned for bilateral pes planus.  
Tenderness was not noted in the arches, and the appellant is 
able to stand erect with minor effort and can accomplish 70 
percent of the usual supination and pronation of the feet.  
Hence, the Board does not find that a higher disability 
evaluation is warranted for the appellant's bilateral pes 
planus condition on the basis of functional disability.  

III.  Sinusitis

Service medical records show that the appellant was treated 
in October 1943 for acute, mild, catarrhal nasopharyngitis.  

The claims file is devoid of any treatment for sinusitis 
since service.  At an April 1997 VA ear, nose, and throat 
examination, the appellant indicated that he had experienced 
head congestion with regards to his sinusitis but had not had 
any problems in years.  The examination was considered normal 
except for a slight deviation of the nasal septum to the 
right with adequate ventilation.  

Service connection was granted for sinusitis by an August 
1947 rating decision, and a noncompensable evaluation was 
assigned from May 19, 1945.  The January 1960 rating decision 
evaluated the sinusitis disability under Diagnostic Code 
6510.  

The various types of sinusitis are evaluated under the 
following criteria:  a 50 percent rating is assigned 
following radical surgery with chronic osteomyelitis, or when 
there is near constant sinusitis characterized by headaches, 
pain and tenderness of affected sinus, and purulent discharge 
or crusting after repeated surgeries; a 30 percent rating is 
assigned when there are three or more incapacitating episodes 
per year of sinusitis, requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or when there are more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting; a 10 percent rating is assigned when there are one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or when there are three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and  purulent discharge or crusting; a noncompensable 
rating is assigned when sinusitis is detected by X-ray only.  
38 C.F.R. § 4.97, Diagnostic Code 6510.  

As the April 1997 VA ear, nose, and throat examination failed 
to reveal any sinus disability, and indicated that the 
appellant had not experienced any problems with his sinuses 
for many years, the Board is unable to identify a basis to 
grant a compensable evaluation for his sinusitis.  




ORDER

A 20 percent evaluation is assigned for the appellant's 
lumbosacral strain, subject to the laws and regulations 
governing the award of monetary benefits.  

Increased evaluations are denied for bilateral pes planus and 
sinusitis.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

